DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 17/387,175 filed 0728/2021 in which claims 1-28 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,114,969 B2 in view of You et al (US 2018/0262882 A1). Although the claims at issue are not identical, they are not patentably distinct from each other. See Table below.
Current Application 17,387,175
Patent 11,115,969 B2
Claim 1
Claim 1
Claim 8
Claim 15
Claim 15
Claim 1
Claim 22
Claim 15
Claims 2, 9, 16, 23
Claims 2, 9
Claims 3, 10, 17, 24
Claims 3, 10
Claims 4, 11, 18, 25
Claims 4, 11
Claims 5, 12, 19, 26
Claims 5
Claims 6, 13, 20, 27
Claims 6
Claims 7, 14, 21, 28
Claims 7 


Patent 11,115,969 B2 does not explicitly disclose a network device performing the claims functions of dividing, determining and sending.
You teaches a network device in Fig. 7. I would have been obvious to a person having an ordinary skill in the at before the effective filling date of the claimed invention to modify the system of Patent 11,115, 969 B2 wherein a network device preforms the claimed functions of dividing, determining and sending as disclose by You to provide a system wherein a base station efficiently receives/transmits uplink/downlink data and uplink/downlink control information using limited radio (You: [0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2018/0262882 A1) in view of Seo et al (US 2015/0085772 A1).

Regarding claim 1, You teaches a method comprising: 
dividing, by a terminal device (You: Fig. 10, [0190]: UE), target resources into M resource subsets, wherein M is an integer greater than or equal to 2 (You: Fig. 7; [0190]-[0191], UE monitors PRB set 1; there are plurality of PRB set 1 in the system bandwidth/target resources as shown in Fig. 7; a PRB set 1 represents the claimed resource subset), at least two of the M resource subsets do not overlap in a frequency domain (You: Fig. 7; PRB set 1 in the first subframe does not overlap in frequency with PRB set 1 in the second subframe, as shown in Fig. 7), and each resource subset comprises at least one control channel bearing resource unit (You: Fig. 7; [0137]-[0141], DCI in EPDCCH comprising a plurality of ECCE/control channel resource unit; see also [0190]-[0191], there are more than 2 PRB set 1 as shown in Fig. 7); 
determining, by the terminal device, a resource set from the M resource subsets, wherein the resource set consists of N control channel bearing resource units, N >= 2, at least two of the N control channel bearing resource units belong to different resource subsets of the M resource subsets (You: Fig. 7; [0137]-[0142]; [0190]-[0191], the PRB set 1 comprising DCI; and the DCI are carried on ECCEs; there are different PRB set 1s), and at least two of the N control channel bearing resource units are not consecutive in the frequency domain (You: Fig. 7; [0109]-[0191], as shown in Fig. 7, PRB set 1 in the first subframe is inconsecutive with PRB set 1 in the second subframe), wherein each of the N control channel bearing resource units (You: Fig. 7; [0144], ECCE comprising plurality of EREGs); and 
receiving, by the terminal device, downlink control information on the resource set (You: Fig. 7; [0190]-[0191]; UE monitors/receives DCI/EPDCCH on PRB set 1s).
You does not explicitly disclose at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs).
	Seo teaches at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) (Seo: Fig. 5, [0072]-[0077], REGs consecutive in frequency domain; REGs forming CCE as shown on Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of You wherein at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) as disclosed in Seo to provide a system for enhanced PDCCH (Seo: Abstract).
 
Regarding claim 8, You teaches a method comprising: 
dividing, by a network device (You: Fig. 10:10, [0190]: eNB), target resources into M resource subsets, wherein M is an integer greater than or equal to 2 (You: Fig. 7; [0190]-[0191], UE monitors PRB set 1; there are plurality of PRB set 1 in the system bandwidth/target resources as shown in Fig. 7; a PRB set 1 represents the claimed resource subset), at least two of the M resource subsets do not overlap in a frequency domain (You: Fig. 7; PRB set 1 in the first subframe does not overlap in frequency with PRB set 1 in the second subframe, as shown in Fig. 7), and each resource subset comprises at least one control channel bearing resource unit (You: Fig. 7; [0137]-[0141], DCI in EPDCCH comprising a plurality of ECCE/control channel resource unit; see also [0190]-[0191], there are more than 2 PRB set 1 as shown in Fig. 7); 
determining, by the network device, a resource set from the M resource subsets, wherein the resource set consists of N control channel bearing resource units, N >= 2, at least two of the N control channel bearing resource units belong to different resource subsets of the M resource subsets (You: Fig. 7; [0137]-[0142]; [0190]-[0191], the PRB set 1 comprising DCI; and the DCI are carried on ECCEs; there are different PRB set 1s), and at least two of the N control channel bearing resource units are not consecutive in the frequency domain (You: Fig. 7; [0109]-[0191], as shown in Fig. 7, PRB set 1 in the first subframe is inconsecutive with PRB set 1 in the second subframe), wherein each of the N control channel bearing resource units (You: Fig. 7; [0144], ECCE comprising plurality of EREGs); and 
sending, by the network device, downlink control information on the resource set (You: Fig. 7; [0190]-[0191]; UE receives from eNB DCI/EPDCCH on PRB set 1s).
You does not explicitly disclose at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs).
	Seo teaches at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) (Seo: Fig. 5, [0072]-[0077], REGs consecutive in frequency domain; REGs forming CCE as shown on Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of You wherein at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) as disclosed in Seo to provide a system for enhanced PDCCH (Seo: Abstract).

Regarding claim 15, You teaches an apparatus (You: Fig. 10, [0190]: UE) comprising at least one processor and a memory coupled to the at least one processor storing programming instructions for execution by the at least one processor to cause the apparatus to: 
divide target resources into M resource subsets, wherein M is an integer greater than or equal to 2 (You: Fig. 7; [0190]-[0191], UE monitors PRB set 1; there are plurality of PRB set 1 in the system bandwidth/target resources as shown in Fig. 7; a PRB set 1 represents the claimed resource subset), at least two of the M resource subsets do not overlap in a frequency domain (You: Fig. 7; PRB set 1 in the first subframe does not overlap in frequency with PRB set 1 in the second subframe, as shown in Fig. 7), and each resource subset comprises at least one control channel bearing resource unit (You: Fig. 7; [0137]-[0141], DCI in EPDCCH comprising a plurality of ECCE/control channel resource unit; see also [0190]-[0191], there are more than 2 PRB set 1 as shown in Fig. 7); 
determine a resource set from the M resource subsets, wherein the resource set consists of N control channel bearing resource units, N >= 2, at least two of the N control channel bearing resource units belong to different resource subsets of the M resource subsets (You: Fig. 7; [0137]-[0142]; [0190]-[0191], the PRB set 1 comprising DCI; and the DCI are carried on ECCEs; there are different PRB set 1s), and at least two of the N control channel bearing resource units are not consecutive in the frequency domain (You: Fig. 7; [0109]-[0191], as shown in Fig. 7, PRB set 1 in the first subframe is inconsecutive with PRB set 1 in the second subframe), wherein each of the N control channel bearing resource units (You: Fig. 7; [0144], ECCE comprising plurality of EREGs); and 
receive downlink control information on the resource set (You: Fig. 7; [0190]-[0191]; UE monitors/receives DCI/EPDCCH on PRB set 1s).
You does not explicitly disclose at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs).
	Seo teaches at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) (Seo: Fig. 5, [0072]-[0077], REGs consecutive in frequency domain; REGs forming CCE as shown on Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of You wherein at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) as disclosed in Seo to provide a system for enhanced PDCCH (Seo: Abstract).
 
Regarding claim 22, You teaches an apparatus (You: Fig. 10:10, [0190]: eNB) comprising at least one processor and a memory coupled to the at least one processor storing programming instructions for execution by the at least one processor to cause the apparatus to: 
 	dividing target resources into M resource subsets, wherein M is an integer greater than or equal to 2 (You: Fig. 7; [0190]-[0191], UE monitors PRB set 1; there are plurality of PRB set 1 in the system bandwidth/target resources as shown in Fig. 7; a PRB set 1 represents the claimed resource subset), at least two of the M resource subsets do not overlap in a frequency domain (You: Fig. 7; PRB set 1 in the first subframe does not overlap in frequency with PRB set 1 in the second subframe, as shown in Fig. 7), and each resource subset comprises at least one control channel bearing resource unit (You: Fig. 7; [0137]-[0141], DCI in EPDCCH comprising a plurality of ECCE/control channel resource unit; see also [0190]-[0191], there are more than 2 PRB set 1 as shown in Fig. 7); 
determine a resource set from the M resource subsets, wherein the resource set consists of N control channel bearing resource units, N >= 2, at least two of the N control channel bearing resource units belong to different resource subsets of the M resource subsets (You: Fig. 7; [0137]-[0142]; [0190]-[0191], the PRB set 1 comprising DCI; and the DCI are carried on ECCEs; there are different PRB set 1s), and at least two of the N control channel bearing resource units are not consecutive in the frequency domain (You: Fig. 7; [0109]-[0191], as shown in Fig. 7, PRB set 1 in the first subframe is inconsecutive with PRB set 1 in the second subframe), wherein each of the N control channel bearing resource units (You: Fig. 7; [0144], ECCE comprising plurality of EREGs); and 
send downlink control information on the resource set (You: Fig. 7; [0190]-[0191]; UE receives from eNB DCI/EPDCCH on PRB set 1s).
You does not explicitly disclose at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs).
	Seo teaches at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) (Seo: Fig. 5, [0072]-[0077], REGs consecutive in frequency domain; REGs forming CCE as shown on Fig. 5).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of You wherein at least two REGs included in each control channel bearing resource unit are consecutive in frequency domain, wherein each REG comprises a plurality of resource elements (REs) as disclosed in Seo to provide a system for enhanced PDCCH (Seo: Abstract).

Regarding claims 2, 9, 16 and 23, You in view of Seo teaches wherein the target resources consist of at least one time domain element, and each control channel bearing resource unit in a time domain consists of the at least one time domain element (You: Fig. 7; [0144], ECCE comprising plurality of EREGs); (Seo: Fig. 5, [0072]-[0077], REGs consecutive in frequency domain; REGs forming CCE as shown on Fig. 5). 
 
Regarding claims 3, 10, 17 and 24, You in view of Seo teaches, wherein a frequency domain bandwidth of the M resource subsets is less than or equal to a bandwidth of the target resources (You: Fig. 7; as shown in Fig. 7, PRB set 1s do not occupy the entire system bandwidth).  

Regarding claims 4, 11, 18 and 25, You in view of Seo teaches wherein determining the resource set comprises: determining, by the terminal device based on a mapping relationship the resource set corresponding to the downlink control information (You: Fig. 7; [0190]-[0194], DCI is mapped on the PRB set 1s and UE monitors and decodes DCI on the PRB set 1s).  

Regarding claims 5, 12, 19 and 26, You in view of Seo teaches wherein the REs of the at least two REGs in each control channel bearing resource unit are consecutive in the frequency domain (Seo: Fig. 5; [0072]-[0077]).  

Regarding claims 6, 13, 20 and 27, You in view of Seo teaches wherein the N control channel bearing resource units carry reference signals for demodulating the downlink control information (Seo: Fig. 5; [0072]-[0077]).  

Regarding claims 7, 14, 21 and 28, You in view of Seo teaches wherein subcarriers of the REG are consecutive (Seo: Fig. 5; [0067]; [0072]-[0077]; [0082]).  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478